UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4472



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RASHARD KIMAKO WAGNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-853)


Submitted:   October 28, 2005          Decided:     November 15, 2005


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Alston C. Badger, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rashard     Kimako   Wagner       appeals   his   conviction      and

262-month sentence following his plea of guilty for possession with

intent to distribute cocaine and cocaine base, in violation of 21

U.S.C. § 841 (2000); possession of a firearm in the furtherance of

drug trafficking, in violation of 18 U.S.C. § 924 (2000); and

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922, 924 (2000). Finding no reversible error, we affirm.

           Wagner first claims on appeal that the district court

erred in applying the career offender provision of the sentencing

guidelines.     See U.S. Sentencing Guidelines Manual § 4B1.1 (2004).

A district court violates the Sixth Amendment when, acting pursuant

to the Sentencing Reform Act and the Guidelines, it imposes a

sentence greater than the maximum authorized by the facts found by

the jury or admitted by the defendant.            United States v. Booker,

125 S. Ct. 738, 746, 750 (2005).         The fact of a prior conviction,

however, is an exception to this general rule and need not be

proven    to    a    jury   beyond       a    reasonable     doubt.          See

Almendarez-Torres v. United States, 523 U.S. 224, 233-36, 243-44

(1998); see also Booker, 125 S. Ct. at 756 (“Any fact (other than

a prior conviction) which is necessary to support a sentence . . .

must be proved to a jury”); United States v. Cheek, 415 F.3d 349,

352-53   (4th   Cir.   2005)    (rejecting     challenge     to   validity    of

Almendarez-Torres).      Because application of the career offender


                                   - 2 -
enhancement does not implicate the Sixth Amendment, we deny relief

on this claim.

          Wagner also claims the sentence imposed by the district

court was unreasonable.         We have reviewed the record and the

factors considered by the district court pursuant to 18 U.S.C.

§ 3553 (2000), and find no evidence suggesting the sentence is

unreasonable.    Accordingly, this claim merits no relief.

          We    affirm   the   judgment    of   the   district   court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -